Order of disposition, Family Court, Bronx County (Alma Cordova, J.), entered on or about April 28, 1998, under Bronx County Docket No. 6391/98, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute assault in the third degree and menacing in the third degree, and placed her with the Division for Youth for a period of 12 months, unanimously reversed, on the law, without costs, and the petition dismissed.
Order of disposition, same court and Judge, entered on or about April 28, 1998, under Bronx County Docket No. 6392/98, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute assault in the third degree and menacing in the third degree, and placed her with the Division for Youth for a concurrent period of 12 months, unanimously modified, on the law, to the extent of vacating the finding as to assault in the third degree, and otherwise affirmed, without costs.
*349Order of disposition, same court and Judge, entered on or about April 28, 1998, under Bronx County Docket No. 6393/98, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that she committed acts which, if committed by an adult, would constitute assault in the third degree and menacing in the third degree, and placed her with the Division for Youth for a concurrent period of 12 months, unanimously modified, on the law, to the extent of vacating the finding as to menacing in the third degree and otherwise affirmed, without costs.
The three orders on appeal involve three different incidents on different dates. In each of the three petitions, appellant was charged with assault in the third degree and menacing in the third degree. In disposing of the three petitions, appellant made no admissions as to the first petition, only admitted to menacing in the third degree as to the second petition, and only admitted to assault in the third degree as to the third petition. As the presentment agency concedes, there was no factual basis for the first order. In addition, the record establishes that there was no factual basis for the second order’s assault finding and the third order’s menacing finding.
We find no reason to disturb in any other respect the two orders of disposition arising from the two incidents as to which appellant made admissions. The record establishes that her admissions were knowingly, intelligently and voluntarily made (see Matter of Jermaine J., 6 AD3d 87 [2004], lv denied 3 NY3d 606 [2004]). Concur—Buckley, P.J., Mazzarelli, Andrias, Marlow and Catterson, JJ.